internal_revenue_service department of the treasury number release date index numbers re washington dc person to contact telephone number refer reply to cc psi 4-plr-121762-01 date may legend a b date date date the court agreement second agreement y age age state state statute dollar_figurea dollar_figureb dollar_figurec dollar_figured dollar_figuree dollar_figuref dollar_figureg dollar_figureh dollar_figurei dollar_figurej dollar_figurek dear this is in response to your letter of date and other correspondence in which you request rulings on the application of sec_71 sec_215 sec_1041 sec_2512 and plr-121762-01 of the internal_revenue_code to a settlement agreement a and b while married executed an agreement the agreement on date prior to providing for their separation and a division and settlement of their marital and property rights five weeks later on date a and b were divorced in state the agreement was incorporated into the divorce decree issued by the court under article ii paragraph sec_1 and of the agreement a is to pay to b for support and maintenance an annual sum payable at a monthly rate that is adjusted under a formula based on the consumer_price_index and increases in a’s income a’s obligations to make these payments terminate on the earliest to occur of a’s death b’s death or b’s remarriage under article v paragraph sec_1 and at a’s death if b survives and has not remarried b is to receive a lump sum equal in amount to the value of one-third of a’s net estate less the net_proceeds of insurance payable to b in addition b is to receive a life interest as sole income_beneficiary of a_trust the principal_amount of which will be equal to the amount if any by which dollar_figurea exceeds one-third of a’s net estate the term net estate is to have the meaning set out in state statute the amount payable at a’s death may be provided by life_insurance owned by a on his life with any excess over the amount so provided to b to the extent not provided by other life_insurance on a’s life or other assets passing to b in connection with a’s death to constitute a charge against a’s estate under article vii paragraph b must execute a will making a the sole income_beneficiary for life of a_trust in the amount of dollar_figureb if she has not remarried as of the date of her death or dollar_figurec if she has remarried as of the date of her death a and b anticipate that in all events the value of one-third of a’s net estate regardless of how the term is defined as discussed below will be more than dollar_figurea b has not remarried and as of date a and b were age and age respectively therefore the parties anticipate that b will not remarry and at a’s death b will be entitled only to a lump sum equal in amount to the value of one-third of a’s net estate however a dispute has arisen regarding the proper method for computing a’s net estate under the agreement state statute provides a personal right of election for a surviving_spouse if the spouse exercises the right of election and the decedent is survived by one or more issue the spouse is entitled to receive one-third of the value of the decedent’s net estate instead of that which is provided for the spouse in the decedent’s will on date when a and b executed the agreement state statute provided that real_property situated outside of state was not included in determining the value of the net estate at the time a did not own real_estate situated outside of state in contrast state statute now provides that a decedent's net estate includes all of a decedent’s property wherever situated currently a owns real_estate situated outside of state thus if the plr-121762-01 definition of net estate under state statute in effect on date is applied a’s net estate will not include his real_estate situated outside of state if the definition in effect at a’s death is applied a’s net estate will be greater as it will include his real_estate situated outside of state b’s representatives have taken the position that the term net estate under the agreement is properly defined under the statute in effect at a’s death a’s representatives have taken the position that the term is properly defined by the statute in effect on date when the agreement was executed in order to liquidate his obligations under the agreement and avoid future litigation and delay that might result regarding the lump sum payment due at a’s death a has agreed to pay b a lump sum amount in satisfaction of a’s obligation to make the lifetime payments and a’s obligation to make the testamentary transfer the parties have executed the second agreement containing the payment terms by an order of the court the decree of divorce granted to a and b was amended in accordance with the second agreement the second agreement provides that all rights under the agreement will be satisfied with a single payment the settlement amount of dollar_figured to be currently made to b it is represented that the settlement amount was determined as follows a’s obligation to make payments for support and maintenance under article ii of the agreement is now approximately dollar_figuree per year applying the applicable_rate as prescribed for date and based on the tables prescribed under sec_7520 the present_value of b’s right to receive dollar_figuree per year for a’s and b’s joint lives is dollar_figuref the present_value of b’s right to receive an amount equal to one-third of a’s net estate excluding property outside of state if b survives a is dollar_figureg the present_value of b’s right to receive an amount equal to one-third of a’s net estate including the real_estate outside of state if b survives a is dollar_figureh in view of b’s age these calculations did not reflect the possibility that b would remarry under the calculations presented and depending on which statutory definition of net estate is applied to determine the value of a’s net estate the present_value of b’s rights under the agreement is either dollar_figurei dollar_figuref dollar_figureg or dollar_figurej dollar_figuref dollar_figureh of the dollar_figured settlement amount the parties have calculated that dollar_figuref is attributable to the liquidation of b’s right to lifetime payments for support and maintenance and the balance dollar_figurek is attributable to the settlement and liquidation of b’s right to receive the lump sum on a’s death requested rulings you have asked for the following rulings the support and maintenance settlement payment dollar_figuref will be plr-121762-01 deductible by a for federal_income_tax purposes in the year it is paid the payment of the lump sum dollar_figurek will not result in taxable_income to a or b and no portion of the dollar_figured settlement amount_paid to b will be a taxable gift by a ruling_request sec_71 provides in part that gross_income includes amounts received as alimony sec_71 defines alimony in part as any payment in cash if such payment is received by or on behalf of a spouse under_a_divorce_or_separation_instrument see sec_71 sec_71 defines a divorce_or_separation_instrument in part relevant here as a written instrument incident to such decree of divorce sec_215 provides that an individual shall be allowed as a deduction an amount equal to the alimony or separate_maintenance payments paid during the individual’s taxable_year under sec_215 the term alimony_or_separate_maintenance_payment means any alimony_or_separate_maintenance_payment as defined in sec_71 that is includible in the gross_income of the recipient under sec_71 thus for a’s payment of dollar_figuref to be deductible under sec_215 the second agreement must be incident to the decree of divorce under sec_71 in a number of cases courts have interpreted the definition of the phrase incident to in connection with a divorce decree for example 113_tc_152 involved the question of whether a property transfer between spouses to resolve a dispute arising from their property settlement fell under sec_1041 in that case john b young and louise b young were married in and divorced in on date they entered into a property settlement agreement the property settlement pursuant to the terms of the settlement john delivered to louise a promissory note secured_by a deed_of_trust on property that john received as part of the settlement in john defaulted on the note and louise initiated collection proceedings on date john and louise executed a second agreement and release the agreement that resolved louise’s collection suit by transferring the property to louise in exchange for the discharge of all of john’s debts sec_1041 discussed below provides for the nonrecognition_of_gain_or_loss on the transfer of property from an individual to a former spouse but only if the transfer is incident to the divorce plr-121762-01 in determining whether the agreement was incident to the divorce decree the court stated the parties agree that the property settlement was pursuant to sec_71 incident to to the divorce decree because its purpose was to divide the marital property the agreement resolved a dispute arising under the property settlement and completed the division of marital property see eg 439_f2d_69 n 2d cir paraphrasing incident to as implementing the terms of the decree 19_tc_401 paraphrasing incident to as related to 7_tc_700 paraphrasing incident to as in connection with thus the court held that the agreement was incident to the divorce decree notwithstanding that it modified a prior agreement and was executed four years after the divorce decree in the instant case the second agreement is incident to the divorce decree because the purpose of the second agreement is to carry out the terms of the agreement where a significant amount of time elapses between the date of a decree of divorce and the execution of a written_agreement a question is raised as to whether the two instruments are sufficiently related ordinarily the time period has little consequence in determining whether the agreement is incident to the divorce as noted by the court in barnum v commissioner t c pincite in barnum the petitioner and her husband walter barnum barnum executed four agreements over a 20-year period two before their divorce and two after each related to alimony child_support and the dissolution of their marriage the divorce occurred in france on date and provided for monthly alimony payments of big_number francs to petitioner with a conditional reduction to francs on date the parties executed their third agreement to give credence to the monetary disposition set forth in the french divorce decree barnum made alimony payments to petitioner as required by the third agreement through but made no payments in and in date petitioner filed suit against barnum under the third agreement for arrears the court granted petitioner partial summary_judgment barnum appealed on date while the appeal was pending petitioner and barnum entered into a fourth agreement providing for settlement of all claims between the taxpayers release of barnum from any liability arising from the divorce decree settlement of the suit barnum’s promise to pay dollar_figure an understanding about life_insurance policies and barnum’s agreement to pay petitioner dollar_figure per month dollar_figure per year the commissioner asserted that the dollar_figure-monthly amount provided as alimony plr-121762-01 for petitioner under the fourth agreement constituted taxable_income the court queried whether the fourth agreement fit the incident to requirement the third agreement executed two weeks after the final divorce decree clarified the amount and currency of alimony payable the court found this third agreement incident to the divorce decree the controversy between the taxpayers arose as a result of the third agreement the fourth agreement resolved that and other issues and replaced the third agreement by replacing the third agreement the fourth agreement then became incident to the decree of divorce barnum v commissioner t c pincite the court reached this conclusion notwithstanding the 19-year span between the date of the divorce decree and the execution of the fourth agreement in the instant case the length of time between the divorce decree and the second agreement does not diminish the purpose of the second agreement to carry out the terms of the agreement thus similar to the holding in barnum the second agreement is incident to the divorce decree notwithstanding the time span between the decree and the second agreement under sec_71 prior to amendment by the tax_reform_act_of_1986 hereinafter act alimony had to be made in periodic_payments a lump-sum payment therefore not being a periodic_payment failed to qualify as alimony this rule applied to divorces or agreements entered into prior to january arguably the proposed lump-sum described in the second agreement viewed in context with the prior alimony payments could represent one of the series of periodic_payments made to b however even if the proposed lump-sum payment were not deductible under sec_71 prior to amendment the payment is deductible as alimony under sec_71 as amended by the act pursuant to sec_1_71-1t q a-26 of the temporary income_tax regulations sec_71 as amended by the act applies to a divorce_or_separation_instrument executed before date under several enumerated circumstances one such circumstance is a change in the period over which alimony payments are to continue another is a modification of the instrument expressly providing that sec_71 as amended by the act is to apply to the divorce instrument as modified id the parties modified the agreement to change the period over which alimony payments will be paid also the parties elected to apply sec_71 as amended by the act to the agreement with respect to payments made after the effective date of the modification accordingly by virtue of the modification the agreement becomes subject_to sec_71 as amended by the act as a result the lump-sum payment may be qualifying_alimony under this section and deductible under sec_215 thus even if the proposed lump-sum payment is not alimony under sec_71 prior to amendment it is alimony under sec_71 as amended by the act consequently a can deduct payments described as alimony in the agreement as modified by the second agreement both agreements having been incorporated into the divorce decree the deduction is allowable under sec_215 for alimony plr-121762-01 payments described in sec_71 made after the effective date of the court order incorporating the second agreement this result obtains because the second agreement is a written instrument incident to the divorce decree under sec_71 pursuant to which a payment may qualify as alimony ruling_request sec_1041 provides that no gain_or_loss shall be recognized on a transfer of property from an individual to or in trust for the benefit of a spouse or a former spouse but only if the transfer is incident to the divorce sec_1041 provides that for purposes of sec_1041 a transfer of property is incident to the divorce if the transfer occurs within one year after the date on which the marriage ceases or is related to the cessation of the marriage sec_1_1041-1t q a-7 addresses when a transfer of property is related to the cessation of the marriage q a-7 provides that a transfer of property is treated as related to the cessation of the marriage if the transfer is pursuant to a divorce_or_separation_instrument as defined in sec_71 and the transfer occurs not more than years after the date on which the marriage ceases a divorce_or_separation_instrument includes a modification or amendment to such decree or instrument any transfer not pursuant to a divorce_or_separation_instrument and any transfer occurring more than years after the cessation of the marriage is presumed to be not related to the cessation of the marriage this presumption may be rebutted only by showing that the transfer was made to effect the division of property owned by the former spouses at the time of the cessation of the marriage for example the presumption may be rebutted by showing that a the transfer was not made within the one- and six-year periods described above because of factors which hampered an earlier transfer of the property such as legal or business impediments to transfer or disputes concerning the value of the property owned at the time of the cessation of the marriage and b the transfer is effected promptly after the impediment to transfer is removed in this case although sec_1041 had not yet been enacted when the divorce became final on date the transfers contemplated under the second agreement are pursuant to a post-1984 document therefore sec_1041 and the regulations thereunder are now relevant q a-7 above specifically discusses when a transfer of property is related to the cessation of the marriage for purposes of transfers under instruments executed after enactment of sec_1041 in this case any transfer of property under the second agreement will occur more than y years from the date the marriage ceased and thus is clearly outside the one- and six-year rule in the regulations in addition the reason a and b have executed the second agreement is to prevent or resolve differences that may arise between b and the heirs or representatives of a’s estate regarding the definition of net estate at the time of a’s death these differences are not the product of disputes between a and b concerning the division of the marital property owned by them at the time of the divorce as addressed in q a-7 further there is no indication of any legal or business plr-121762-01 impediments to an earlier transfer of property or to the earlier resolution of the areas of concern noted in the submission nevertheless q a-7 also specifically recognizes that a divorce_or_separation_instrument includes a modification or amendment to such decree or instrument consequently any order from the divorce court that specifically modifies an original divorce_or_separation_instrument must be considered related to the cessation of the marriage even if such order occurs many years after the divorce in this case the parties have received an order issued by the court amending the original divorce instrument to incorporate the terms and provisions of the second agreement accordingly we conclude that based on the representations set forth in the submission and the court order the following transfers are related to the cessation of the marriage within the meaning of sec_1041 and q a-7 of the temporary regulations i a’s transfer of dollar_figurek in cash to b and b’s relinquishment of her right to receive a lump sum payment upon a’s death under article v of the agreement and a’s obligation to provide collateral for that payment see paragraph pages and paragraph pages of the second agreement and ii b’s termination of her obligation to create a_trust for a in her will see paragraph page of the second agreement therefore pursuant to sec_1041 no gain_or_loss will be recognized on these transfers by a or b ruling_request sec_2511 provides that the gift_tax shall apply whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible sec_2512 provides that where property is transferred for less than an adequate_and_full_consideration in money or money’s worth the amount by which the value of the property exceeded the value of the consideration shall be deemed a gift sec_2516 provides that where husband and wife enter into a written_agreement relative to their marital and property rights and divorce occurs within the year period beginning on the date 1-year before such agreement is entered into whether or not such agreement is approved by the divorce decree any transfers of property or interests in property made pursuant to such agreement to either spouse in settlement of his or her marital or property rights or to provide a reasonable allowance for the support of issue of the marriage during minority shall be deemed to be transfers made for a full and adequate_consideration in money or money’s worth prior to amendment by sec_425 of the deficit_reduction_act_of_1984 the act and effective before date sec_2516 provided that where a husband and wife enter into a written_agreement relative to their marital and property rights and plr-121762-01 divorce occurs within two years thereafter whether or not such agreement is approved by the divorce decree any transfers of property or interests in property made pursuant to such agreement to either spouse in settlement of his or her marital or property rights or to provide a reasonable allowance for the support of issue of the marriage during minority shall be deemed to be transfers made for a full and adequate_consideration in money or money’s worth the act changed sec_2516 only insofar as to allow the parties one year after the divorce to enter into the written_agreement sec_25_2516-1 provides that transfers of property or interests in property made under the terms of a written_agreement between spouses in settlement of their marital or property rights are deemed to be for an adequate_and_full_consideration in money or money’s worth whether or not the agreement is approved by a divorce decree if the spouses obtain a final decree of divorce from each other within two years after entering the agreement sec_2053 provides that the value of the taxable_estate shall be determined by deducting from the value of the gross_estate such amounts for claims against the estate as shall be allowable by the laws of the jurisdiction under which the estate is being administered under sec_2053 the deduction allowed for claims against the estate when founded on a promise or agreement is limited to the extent the claim was contracted bona_fide and for an adequate_consideration in money or moneys worth sec_2043 provides a general_rule that for estate_tax purposes the relinquishment or promised relinquishment of marital rights in a decedent’s property or estate is not considered to any extent a consideration in money or money’s worth however sec_2043 provides effective in the case of estates of decedents dying after date that for purposes of sec_2053 a transfer of property that satisfies the requirements of sec_2516 shall be considered to be made for an adequate_consideration in money or money’s worth see also revrul_60_160 1960_1_cb_374 regarding the deduction of amounts paid pursuant to a property settlement agreement to which sec_2516 does not apply a and b executed the agreement relative to their marital and property rights five weeks after the agreement was executed the court issued the decree of divorce therefore a’s obligations to make the inter_vivos and testamentary transfers under the agreement are within the purview of sec_2516 the inter_vivos transfers are deemed made for a full and adequate_consideration and are not subject_to the gift_tax similarly under sec_2043 the lump sum payment to be made to b at a’s death pursuant to article v paragraph of the agreement would be treated as made for adequate_and_full_consideration in money or money’s worth for purposes of sec_2053 thus the payment would be deductible under sec_2053 for estate_tax purposes plr-121762-01 as discussed above under the terms of the second agreement a is to pay b a single lump sum payment of dollar_figured in lieu of all future payments a or a’s estate is obligated to make under the agreement of this dollar_figured payment dollar_figuref is intended to approximate the present_value of the alimony and support payments b would otherwise receive under article ii of the agreement as noted above these alimony and support payments would not be subject_to gift_tax under sec_2516 accordingly we conclude that the dollar_figuref lump sum payment to be made by a will not be subject_to gift_tax similarly under sec_2043 the lump sum payable by a’s estate on a’s death under article v paragraph of the agreement would be treated as made for adequate_consideration and therefore the payment would be deductible for estate_tax purposes a bona_fide dispute was presented regarding the computation of the amount due on a’s death and the dollar_figurek amount payable under the second agreement in satisfaction of this obligation is within the range of reasonable outcomes under the governing instrument and state law in addition it is represented that the parties were dealing at arm’s length under these circumstances we conclude that the dollar_figurek lump sum payment to be made by a under the second agreement will not be subject_to gift_tax compare revrul_79_118 1979_1_cb_315 concluding under the circumstances presented that additional_amounts paid pursuant to the donor’s voluntary agreement to increase support payments made under a separation agreement constituted taxable_gifts by the donor the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by the appropriate party while this office has not verified any part of the material submitted in support of the request for rulings it is subject_to verification and examination except as specifically ruled above no opinion is expressed as to the federal tax consequences of the facts described above under the cited provisions or any other provisions of the code or regulations this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent sincerely yours george masnik branch chief branch associate chief_counsel passthroughs and special industries enclosure copy for sec_6110 purposes
